DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 6-7, with respect to the Claim Rejections under 35 U.S.C. § 103 of claims 1,3, and 10 by Martins (US 2013/0128691) in view of Asaka et al. (US 2016/0140738), Hall et al. (US 2006/0039589), and Ahn (US 2011/0054323) and claim 5 by Martins Asaka, Hall, and Ahn in view of Vignon et al. (US 2017/0301094) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martins (US 2013/0128691) in view of Asaka (US 2016/0140738), Chen et al (US 2016/0097845), and Ahn (US 2011/0054323). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.
Regarding claim 1, Martins teaches an ultrasound imaging method (“motion-compensated processing and is described with particular application to ultrasound imaging” [0001]) comprising: for each of a plurality of steer angles ( “steering and/or focusing the transmitted beam from predetermined origins along the array and at predetermined angles” [0026]; and [0035]) including a reference steer angle ( “the reference frame corresponds to the frame acquired at the same angle as the most recent received framed” [0043]), generating an ultrasound image of a target region (“An echo processor 117 includes a frame processor 118 that processes frames of echoes (data from each data acquisition interval)” [0028], whereby the ‘frames’ correspond to ultrasound images at each angle of the region being examined). 
However, Martins does not disclose computing a difference between each pixel coordinate of the ultrasound image generated for the reference steer angle and each corresponding pixel coordinate of the ultrasound images generated for the steer angles other than the reference steer angle; generating a difference image based on the computed difference. Asaka is relied on instead, and discloses an apparatus and method for generating a compound image from ultrasonic images from different steer angles, which shares a technical field with the instant application.
Specifically, Asaka teaches a “similarity degree calculation unit 203” that “generates similarity degree information by calculating a similarity degree for each pixel at the same position on each of a plurality of ultrasonic images respectively corresponding to a plurality of beam directions. That is, the similarity degree calculation unit 203 calculates a similarity degree for each pixel based on the pixel values of a plurality of ultrasonic images with different steering angles. The similarity degree calculation unit 203 outputs the similarity degree information to the spatial compounding unit 205” ([0056]). Here, calculation of a “similarity degree” between the same pixel position in different images based on different steering angles corresponds to computing a difference between images. Further, if “the number of beam directions is three or more, that is, there are three or more different steering angles, the similarity degree calculation unit 203 calculates a similarity degree by selecting two proper directions” ([0058]). In other words, if “there are three different beam directions, namely, beam directions A, B, and C, an ultrasonic image Ai corresponding to beam direction A, an ultrasonic image Bi corresponding to beam direction B, and an ultrasonic image Ci corresponding to beam direction C are generated by anisotropic scans” and “the similarity degree calculation unit 203 calculates a first similarity degree S1 based on the ultrasonic image Ai and the ultrasonic image Bi. In addition, the similarity degree calculation unit 203 calculates a second similarity degree S2 based on the ultrasonic image Bi and the ultrasonic image Ci. In addition, the similarity degree calculation unit 203 calculates a third similarity degree S3 based on the ultrasonic image Ci and the ultrasonic image Ai” ([0059]). In this example, if one were to set beam direction A as the reference steer angle then the similarity degree would be calculated between Ai and each of the other images corresponding to the other beam direction B (i.e., S1) and C (i.e., S3). Finally, since “the similarity degree calculation unit 203 calculates a similarity degree for each pixel based on the pixel values of a plurality of ultrasonic images with different steering angles” ([0056]), the resulting similarity degrees S1 and S3, for example, would reflect pixel values, which necessarily defines a similarity – or difference – image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the displacement field determiner 206 and reference frame of Martins with the similarity degree calculation unit 203 and any one of the beam directions (A, B, C,…N) of Asaka, respectively, as an alternative approach to determining the difference between images reflecting different angles for “improved body tissue drawing performance while suppressing noise” (Asaka, [0101]).
Martins further teaches computing, for each pixel coordinate of each ultrasound image generated for the steer angles of than the reference steer angle, motion information of the target region based on the difference image associated with the reference steer angle: “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame” ([0042]) wherein the ‘displacement field’ represents motion information. Further, “such displacement may be represented into terms of horizontal and vertical pixels or lateral and axial samples or otherwise” ([0042]). 
However, Martins does not teach for each ultrasound image generated for a steer angle other than the reference angle, generating a weighted ultrasound image by assigning a weight to each pixel coordinate of the ultrasound image. Asaka is again relied on as it discloses that a “weight generation unit 201 generates weight information for each pixel and each steering angle based on a plurality of pixel values in the first region including each of a plurality of pixels in each of a plurality of ultrasonic images respectively corresponding to a plurality of steering angles” ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the “frame combiner 210” that combines each frame that “is weighted equally (1/N) in the regions being covered by all N images” (Martins [0048]) of Martins with the “weight generation unit 201” of Asaka, since “using weight information corresponding to similarity degrees can suppress large artifacts and noise while enhancing the body tissue” (Asaka [0081]). 
However, while Martins discloses wherein the weight assigned to a pixel coordinate is based on:…the motion information for the pixel coordinate (Martins [0042] as previously stated), it, nor its modification with Asaka, does not teach that for each weighted ultrasound image, excluding pixel coordinate form the weighted ultrasound image whose motion information exceeds a predetermined threshold without discarding the weighted ultrasound image or a divergence of the corresponding steer angle of the ultrasound image from the reference steer angle.
Chen is relied on instead to teach for each weighted ultrasound image, excluding pixel coordinate form the weighted ultrasound image whose motion information exceeds a predetermined threshold without discarding the weighted ultrasound image, as it discloses an analogous system to the instant application for combining ultrasound image frames of different imaging angles. First, Chen teaches that “the operator can. operate the ultrasound scanning probe 10 to emit N sets of ultrasound signals onto the target 3 from N different angles, and receives the N sets of ultrasound signals reflected and/or scattered by the target 3” ([0021]) as illustrated in Fig. 2. Fig. 3 illustrates “ultrasound input images generated by the ultrasound scanning device of Fig. 1 based on the scanning operation shown in Fig. 2” ([0011]). Next, the Fig. 7 (modified reproduction below) portrays “dividing each of the ultrasound input images into 9 blocks” ([0015]) and is used to illustrate the removal of noise from a compounded image: “Assuming that the noise filtering threshold is 10 and the pixel difference between block C11 of the binarised image BI1 and the corresponding block C21 of the binarized image BI2 is 30, the comparison unit 124 determines that noise N exists in block C11 corresponding to the ultrasound input image UI1. Similarly, assuming that the noise filtering threshold is 10 and the pixel difference between block C33 of the binarized image BI3 and the corresponding block C23 of the binarized image BI1 is 20, the comparison unit 124 determines that noise N3 exists in the block C33 corresponding to the ultrasound input image UI3. Additionally, in the embodiment since all the pixel differences between blocks C12-C19 of the binarized image BI1 and the corresponding blocks C22-C29 of the binarized image BI2 are 0 or smaller than the noise filtering threshold, the comparison unit 124 determines that no noise exists in blocks C12-C19 corresponding to the ultrasound input image UI1. Similarly, since all the pixel differences between blocks C31-C32 and C34-C39 of the binarized image BI3 and the corresponding blocks C21-C22 and C24-C29 of the binarized image BI2 are 0 of smaller than the noise filtering threshold, the comparison unit 124 determines that no noise exists in blocks C31-C32 and C34-C39 corresponding to the ultrasound input image UI3” ([0032]). Fig. 7 is reproduced below. Here, the comparison unit determining the pixels that exceed a predetermined threshold for identifying noise found in ultrasound input images would reasonably be assumed by one of ordinary skill in the art to determine the pixels of each weighted ultrasound image based on motion information exceeding a predetermined threshold. 

    PNG
    media_image1.png
    485
    509
    media_image1.png
    Greyscale

Fig. 7 of Chen et al. 
Further, “the image compounding unit 128 of the ultrasound scanning device 12 compounds the ultrasound input images UI1, UI2 and UI3 into an ultrasound output image UI4 after noises N1 and N3 are removed from the ultrasound input images UI1 and UI3, respectively, as shown in steps S18 and S20 in FIG. 6” ([0033]). Thus, none of the ultrasound input images UI1, UI2, and UI3 are discarded despite containing pixels that exceed a threshold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the “frame combiner 210” of Martins with the comparison unit and image compounding unit 128 of Chen “that accuracy of the ultrasound output image can be effectively improved” (Chen, [0007]). 
Next, Ahn discloses an analogous ultrasound system and method for providing an ultrasound spatial compound image considering steering angle to the instant application, and is relied on to teach a divergence of the corresponding steer angle of the ultrasound image from the reference steer angle. Specifically, Ahn teaches that a “processing unit 120 may perform the spatial compound imaging upon images of spatially overlapped regions in the plurality of frames (ultrasound images) Pi (1≦i≦K) to form an ultrasound spatial compound image...Also, the processing unit 120 may apply different weights to the plurality of frames Pi (1≦i≦K) and may perform the spatial compound imaging upon the plurality of frames Pi (1≦i≦K) with the applied weights. For example, the processing unit 120 may apply a maximum weight value to the frame P1 of a minimum steering angle and apply a minimum weight value to the frame of a maximum steering angle” ([0042]). The minimum and maximum steering angles are interpreted as relative terms, such that “a maximum weight value” is applied to a “minimum steering angle” relative to the reference steer angle and “a minimum weight value” is applied to a “maximum steering angle” relative to the reference steer angle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the weighting of the “frame combiner 210” of Martins  (modified by the weight generation unit 201 of Asaka) with that of the processing unit 120 of Ahn, since the smaller the difference of the steering angle to the reference steering angle, the more similar the image information (i.e., pixels) and thus the higher the similarity degree as proposed by Asaka wherein “[i]n overlapped regions concerning a plurality of ultrasonic images with different steering angles, a region corresponding to a body tissue appears at the same position” ([0057]). Thus, providing higher weight values to frames with higher similarity degrees and a smaller weight value to frames with smaller similarity degrees will produce a more accurate compounded image of the target region. 
The modification of Martins further teaches combining the weighted ultrasound images, including the weighted ultrasound images having pixel coordinates whose motion information exceeds the predetermined threshold (see Chen [0033] above), to generate a compounded ultrasound image of the target region (“a frame combiner 210 combines or spatially compounds the latest frame with N−1 motion-compensated frames and generates and outputs a compounded frame” [0048], whereby the frames are necessarily associated with their respective steer angles, and the frame combiner 210 is modified by Asaka and Ahn as described above).
Regarding claim 3, Martins further teaches wherein each of the ultrasound images comprises an H by W array of pixels, wherein H is a height of the image in number of pixels and W is a width of the image in number of pixels, and wherein each pixel has a pixel value: In [0042] it is disclosed that “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame. Each displacement in the array represents an average displacement over all or a predetermined sub-set of the samples in the reference frame, and such displacement may be represented into terms of horizontal and vertical pixels or lateral and axial samples or otherwise.” Therefore, if the displacement is in terms of pixels, it necessitates that the frames based on their steer angles are comprised of pixels in a horizontal by vertical array. The broadest reasonable interpretation of H by W array of pixels, wherein H is the height and W is the width includes two directions, such as horizontal and vertical, of pixels. Further, because pixels refer to units of an image, the “displacement represented into terms of horizontal and vertical pixels” necessarily make up the image frame.
With regard to claim 10, the modification of Martins teaches the method according to claim 1, but does not disclose wherein generating the compounded ultrasound image includes performing envelope detection, compounding, and post-processing by a graphics processing unit (bolded text not yet conveyed). 
Asaka further teaches that “the B-mode generation device includes an envelope detector and a logarithmic converter” ([0044]), and a digital scan converter (DSC) to form “a B-mode image by converting B-mode data” or “a Doppler image by converting Doppler data” into a scanning line signal string in a general video format typified by a TV format” ([0051]). The broadest reasonable interpretation of post-processing by a graphics processing unit includes digital conversion of image graphics by a DSC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with Asaka for the same reasons as previously conveyed for claim 1. 

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martins, Asaka, Chen, and Ahn as applied to parent claim 1, and further in view of Vignon et al. (US 2017/0301094).
Regarding claim 5, the modification of Martins teaches the method according to claim 1, but does not directly disclose wherein computing the motion information further comprises filtering the difference image using a low pass filter to generate a filtered difference image. Vignon instead, which teaches an analogous ultrasound image compounding apparatus, discloses that a “resulting difference image is low-pass filtered” ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Martins with the low-pass filter of Vignon to “remove speckle artifacts introduced by the adaptive method…while retaining contrast gains” ([0055]).  

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martins, Asaka, Chen, and Ahn as applied to claim 1. 
Regarding claim 12, the modification of Martins with Asaka, Chen, and Ahn teaches every element of the claim as previously conveyed for claim 1. 
Martins further teaches a transducer configured to…transmit acoustic energy to a target region at a particular steer angle ([0025] “the transducer array 104 also can transmit beams at the same or different angles relative to a face of the transducer array (the scan head) via electronic and/or mechanical steering or focusing. The transmitted beam traverses an examination zone 106 and an object of interest 108 in the examination zone 106”, wherein the ‘beam’ represents ultrasound and therefore inherently acoustic energy); receive acoustic reflections ([0025] “the transducer array 104 receives echoes corresponding to the transmitted beam”); while Ahn teaches convert[ing] the acoustic reflections to Radio Frequency (RF) data and a front-end circuitry configured, for each of the plurality of steer angles, to process the RF data associated with the particular steer angle to generate an image of the target region: First, “the transmission/reception unit 103 generates a reception signal (to be also referred to as an RF (radiofrequency) signal) with a reflection component from a direction corresponding to the reception directivity being enhanced” ([0036]). Second, “the acquisition unit 10 may include a plurality of units concerning processing from imaging to image generation” ([0024]), wherein “each unit according to the first to fourth embodiments may be formed from one or a plurality of electronic circuits (e.g., processors such as a CUP (Central Processing Unit) and an MPU (Micro Processing Unit), memories, and electronic circuits such as an ASIC (Application Specific Integrated Circuits) and an FPGA (Field Programmable Gate Array)” ([0187]). The plurality of electronic circuits encompasses the claimed front-end circuitry.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Martins with Asaka for the same reasons as previously conveyed for claim 1. 
Martins further teaches one or more processor-readable storage media storing instructions which, when executed by the one or more processors (“It is to be appreciated that that echo processor 117 can be implemented via one or more micro-processors executing computer readable instructions, embedded or encoded on computer readable storage medium such as memory, which, when executed by the one or more processors cause the processors to perform functions of the echo processor 117 described herein and/or others” [0032]) cause performance of the claim elements as previously conveyed for claim 1. 

Regarding claim 14, Martins further teaches wherein each of the ultrasound images comprises an H by W array of pixels, wherein H is a height of the image in number of pixels and W is a width of the image in number of pixels, and wherein each pixel has a pixel value as previously conveyed for claim 3 above: In [0042] it is disclosed that “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame. Each displacement in the array represents an average displacement over all or a predetermined sub-set of the samples in the reference frame, and such displacement may be represented into terms of horizontal and vertical pixels or lateral and axial samples or otherwise.” Therefore, if the displacement is in terms of pixels, it necessitates that the frames based on their steer angles are comprised of pixels in a horizontal by vertical array. The broadest reasonable interpretation of H by W array of pixels, wherein H is the height and W is the width includes two directions, such as horizontal and vertical, of pixels. Further, because pixels refer to units of an image, the “displacement represented into terms of horizontal and vertical pixels” necessarily make up the image frame.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Martins, Asaka, Chen, and Ahn as applied to parent claim 12, and further in view of Vignon as previously conveyed for claim 5 above.
Regarding claim 16, the modification of Martins teaches the system according to claim 12, but does not directly disclose wherein generating the motion information further comprises filtering the difference image using a low pass filter to generate a filtered difference image. Vignon instead, which teaches an analogous ultrasound image compounding apparatus, discloses that a “resulting difference image is low-pass filtered” ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Martins with the low-pass filter of Vignon to “remove speckle artifacts introduced by the adaptive method…while retaining contrast gains” ([0055]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            
/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793